DETAILED ACTION
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-10, and 13-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Muto et al. (US Patent: 2011/0221732 A1).
 As to claim 1, Muto discloses an electro-optic display having a plurality of display pixels positioned in a plurality of rows and columns (i.e. as seen in figure 2, the display 
means to divide the plurality of display pixels into multiple N groups, wherein N is an integer larger than 1 (i.e. as seen in figure 6, the display device has a display control means in figure 4 which is able to divide the display pixels into two different groups which are processed differently in the transitions seen in figure 6) (see Fig. 4-6, [0092-0111]); and 
a controller configured to call, for a display pixel (i.e. the controller is the unit 183 of figure 4 embodiment which processes the transition of the pixel from the dual expansion and contraction processing circuit 185) (see Fig. 4, [0078-0084), a transition from a current optical state to a next optical state (i.e. as seen in figure 6 the transition is to change the pixel from current optical state to a next optical state) (See Fig. 6, [0092-0111]), wherein the controller allocates N transitions for every single possible transition the display pixel is capable of performing (i.e. the system of Muto uses the N=2 transition for each of the possible transition because of the choice of either contraction or expansion to reach the ideal transition steady state for each of the pixel group unit) (see Fig. 4-6, [0082-0111])
As to claim 3, Muto teaches the display of claim 1 wherein the controller is further configured to provide a frame offset, the frame offset being coded to achieve a designed transition effect (i.e. as seen in figure 7 the method of Muto uses a frame offset which uses 3X Frame inversion elimination method) (see Fig. 7, [0113-0114]).
As to claim 4, Muto teaches the display of claim 3 wherein the frame offset is configured to increase as the designed transition effect progresses on the display (i.e. 
As to claim 5, Muto teaches the display of claim 1 wherein the controller is further configured to perform a fake update to change a current state of the plurality of display pixels stored in the controller to accommodate the division of the plurality of display pixels into multiple groups (i.e. the “fake update” is outline elimination step s102 which is a meta transition which is “fake update”  X1 frame) (see Fig. 6-7, [0100-0114]).
As to claim 6, Muto teaches the display of claim 1, wherein the multiple groups of pixels each have at least one row of display pixels (i.e. as seen in figure 6, the display is divided into two different group which include at least one row) (see Fig. 6A and 6B).
	As to claim 7, Muto teaches the display of claim 1, wherein the electric-optic display is an electrophoretic display having a layer of electrophoretic material (i.e. Muto teaches an electronic display being an electrophoretic design) (see Fig. 1-3, [0062]).
As to claim 8, Muto teaches the display of claim 7, wherein the electrophoretic material comprising a plurality of electrically charged particles disposed in a fluid and capable of moving through the fluid under the influence of an electric field (i.e. as seen in figure 3A and 3B the electrophoretic display uses light and dark particle which is of a bi-stable electrophoretic design where the particles are disposed in a fluid capably of moving under electrical field control) (see Fig. 3A, 3B, [0074-0075]).
As to claim 9, Muto teaches the display of claim 8, wherein the electrically charged particles and the fluids are confined within a plurality of capsules or microcells (i.e. Muto teaches the figure 3A embodiment which shows the capsule design for the electrophoretic display) (see Fig. 3A, [0074]).

As to claim 13, Muto teaches the display of claim 1 wherein the controller is configured to modify a current state information of the display pixel to better receive a next transition state (i.e. as seen in figures 3-6 the design of Muto modifies the current states to allow for a smooth transition effect ) (see Fig. 3-6, [0080-0111]).
As to claim 14, Muto teaches the display of claim 1 wherein the controller is configured to store a current state information, a next state information, and frame count information for every display pixel (i.e. as seen in figure 1 emboidment of Muto the control device 100 is able to track the current and next state information and store them into the RAM memory 113 and 114 to using the CPU to implement the timing signal 142 which means the frame count information is also track for every display pixel to be update and displayed on the electrophoretic display) (see Fig. 1, [0050-0061]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Muto et al. in view of Emelie et al. (US Pub: 2016/0133196 A1).
As to claim 11, Muto teaches the display of claim 7, but do not teach wherein the electrically charged particles and the fluid are present as a plurality of discrete droplets surrounded by a continuous phase comprising a polymeric material (i.e. Emelie include the general design of the discrete droplet comprising a polymeric material in the background) (see [0014-0024]).
Since Muto teaches a generic type of electrophoretic display, and do not clarify the precise implementation of the fluid substance inside the cell structure, an artisan at the time of the filing of the current application would have been able to appreciate that it would have been necessary to implement the art of Muto with a realistic type fluid to enable the practical application of the electrophoretic encapsulation in the display of figure 6 of Muto.  Therefore, it would have been obvious for an artisan at the time of the current invention’s filing to having practice the design of Muto with the enhancement of the charged particle fluid design of Emelie which are present as a plurality of discrete droplets surrounded by a continuous phase comprising a polymeric material in order to reduce the invention to practice (see Emelie [0014-0024]).
.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior arts Low et al. (US Pub: 2009/0256798 A1) is cited to teach a similar type of electrophoretic display system having smooth transition design in figures 3 and 4 embodiment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN C. MA whose telephone number is (571)270-1713.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571-272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CALVIN C MA/Primary Examiner, Art Unit 2693  
March 26, 2022